Citation Nr: 9928496	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-43 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a gunshot wound to the right leg, currently 
rated as 10 percent disabling.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This appeal arises from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO).  The appeal for an 
increased rating arises from a rating decision of March 1996.  
The appeal for service connection arises from a rating 
decision of March 1998.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's increased rating claim has been developed.

2.  Muscle disability due to the right leg gunshot wound is 
moderate.

3.  There is no evidence of nonunion or loose motion of the 
tibia that requires a brace.

4.  Range of motion of the right knee and right ankle is full 
without pain.

5.  There is no evidence of a left knee disorder during 
service or arthritis of the left knee within one year of 
discharge from service.

6.  There is no competent evidence which shows that a left 
knee disability is proximately due to the service connected 
right leg disability.

7.  There is no evidence of a lumbar spine disorder during 
service or arthritis of the lumbar spine within one year of 
discharge from service.

8.  There is no competent evidence which shows that a lumbar 
spine disability is proximately due to the service connected 
right leg disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
residuals of a gunshot wound to the right leg are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5311 (1996); 38 C.F.R. §§ 4.7, 4.14, 
4.31, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Codes 5260, 
5261, 5262, 5271, 5311 (1998).

2.  The claim for service connection for a left knee 
disability is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.310(a) (1998). 

3.  The claim for service connection for a lumbar spine 
disability is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating

Initially, the Board of Veterans' Appeals (Board) finds that 
the veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible 
claim has been presented.  The veteran has not indicated that 
additional relevant evidence of probative value may be 
obtained which has not already been sought and associated 
with the claims folder.  Accordingly, the Board finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

In a rating decision in September 1970, service connection 
for "wound rt. [right] leg with fracture of tibia & MFBs 
[metallic foreign bodies]" was granted with a 10 percent 
disability rating assigned.  The 10 percent rating has 
remained in effect since that time.  

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  The disability ratings are based 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
disability under differing diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998).

Where the Schedule does not provide a zero percent evaluation 
for a Diagnostic Code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).

Pain on motion and use are productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees, 
a 10 percent rating is appropriate were flexion is limited to 
45 degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Diagnostic Code 5261 provides that a noncompensable 
disability rating is warranted where extension of the knee is 
limited to five degrees, 10 percent rating is appropriate 
were extension is limited to 10 degrees, a 20 percent 
disability rating is warranted where extension is limited to 
15 degrees, and a 30 percent disability rating is warranted 
where extension is limited to 20 degrees.  Additionally, 
where extension is limited to 30 degrees, a 40 percent 
disability rating is warranted and where it is limited to 45 
degrees, a 50 percent disability rating is appropriate.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).

Under the criteria of Diagnostic Code 5262, entitled "Tibia 
and fibula, impairment of," a 10 percent rating is warranted 
for malunion with slight knee or ankle disability.  A 20 
percent rating is warranted for malunion with moderated knee 
or ankle disability and a 30 percent rating is warranted for 
malunion with marked knee or ankle disability.  A 40 percent 
rating is warranted for nonunion with loose motion requiring 
a brace.  38 C.F.R. § 4.71a. Diagnostic Code 5262 (1998).

Under the criteria of Diagnostic Code 5271, moderate 
limitation of motion of the ankle warrants a 10 percent 
disability rating and marked limitation of motion warrants a 
20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (1998).

Under the muscle injury rating criteria that were in effect 
when the veteran initiated his claim, a slight or 
insignificant disability results from a simple wound of the 
muscles.  There is healing with good functional results and 
no consistent complaint of cardinal symptoms of muscle injury 
or painful residuals.  There is minimal scar, slight if any 
fascial defect, atrophy, or impaired tonus.  No significant 
impairment of function and no retained metallic fragments.

A moderate disability of the muscles results from a through 
and through or deep penetrating wound of relatively short 
track.  There is a consistent complaint of record of one or 
more cardinal symptoms of muscle wounds.  The scars are 
linear and relatively small, with signs of moderate loss of 
deep fascia or muscle substance or muscle tonus.  There is 
also definite weakness or fatigue in comparative tests.

A moderately severe disability of the muscles results from a 
through and through or deep penetrating wound.  There is a 
record of consistent complaints of cardinal symptoms of 
muscle wounds.  Scars are relatively large.  There is an 
indication on palpation of moderate loss of deep fascia, 
muscle substance, or normal firm resistance.  Tests of 
strength and endurance give positive evidence of marked or 
moderately severe loss.

A severe muscle disability results from a through and through 
or deep penetrating wound with resultant intermuscular 
binding and cicatrization.  There are extensive ragged, 
depressed, and adherent scars.  Palpation shows moderate to 
extensive loss of deep fascia or muscle substance with soft 
or flabby muscles in the wound area.  Muscles do not swell 
and harden normally, and strength and endurance tests show 
severe impairment of function.  There may be atrophy of the 
muscles and adhesion of the scar to bones.  38 C.F.R. § 4.56 
(1996).

On July 3, 1997, while the veteran's claim was pending, the 
rating criteria for muscle injuries were revised.  62 Fed. 
Reg. 30235 (June 3, 1997).  Cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, or severe.  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  Cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.

Slight disability of muscles results from a simple wound of 
muscle without debridement or infection.  There is a history 
of brief treatment, return to duty, and healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability.  Objective findings of minimal scar with no 
evidence of fascial defect, atrophy, impaired tonus, impaired 
function, or retained fragments.  

Moderate disability of muscles results from a through and 
through or deep penetrating wound of short track without 
explosive effect, residuals of debridement, or prolonged 
infection.  There is a history of consistent complaint of one 
or more of the cardinal signs and symptoms of muscle 
disability.  Objective findings of small or linear entrance 
and (if present) exit scars indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side. 

Moderately severe disability of muscles results from through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  There is a history showing 
hospitalization for a prolonged period for treatment of the 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  There are 
objective findings of entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Severe disability of muscles results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  There is a history 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  There are 
objective findings of ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (1998).

The severity of a muscle injury of the calf is ascertained 
under the criteria of Diagnostic Code 5311 for Muscle Group 
XI.  Posterior and lateral crural muscles, and muscles of the 
calf: (1) Triceps surae (gastrocnemius and soleus); (2) 
tibialis posterior; (3) peroneus longus; (4) peroneus brevis; 
(5) flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; (8) plantaris.  Function: Propulsion, plantar 
flexion of foot (1); stabilization of arch (2, 3); flexion of 
toes (4, 5); flexion of knee (6).  Severe residuals warrant a 
30 percent rating, moderately severe residuals warrant a 20 
percent rating, moderate residuals a 10 percent rating, and 
slight residuals a noncompensable rating.  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (1996, 1998).

During the pendency of the veteran's claim, the muscle injury 
rating criteria were changed.  The veteran is entitled to 
have his claim evaluated under both the old and new criteria, 
and to have the criteria most favorable to his claim applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, both 
the old and new muscle injury rating criteria will be 
considered in deciding the veteran's claim.

The service hospital discharge summary notes that the bullet 
entered on the lateral side of the right calf with a fracture 
of the right tibia.  This implicates the criteria of 
Diagnostic Code 5311 for Muscle Group XI for evaluating the 
veteran's claim.  

A July 1996 private medical record notes the veteran 
complained of pain.  There was no muscle atrophy, no 
swelling, and neurovascular was intact.  The report of a May 
1997 VA examination notes that the veteran indicated that he 
had pain and a burning sensation in his right calf and leg.  
The report indicates there was an imperceptible entrance 
wound and exit wounds that were nontender and level with the 
skin.  Sensation was intact and there was 5/5 [normal] motor 
function.  There was no significant tenderness.  X-rays 
showed shrapnel in the soft tissues of the right leg.  The 
examiner commented that there was no significant neurologic 
injury since there was full motor function and sensation, and 
that the veteran may be experiencing pain secondary to the 
fracture.  The examiner also stated that the veteran had no 
restrictions on activities and should be able to perform full 
activities.  A January 1998 VA consultation report notes that 
the veteran complained of increased pain in the right leg.  
The report notes the complaints were vague in the lower tibia 
area.  X-rays showed a normal tibia and fibula with retained 
metal fragments.  

The medical evidence in the record indicates that the veteran 
complained of pain.  Additionally, the veteran testified at 
his hearing that he had pain in his right leg which increased 
with activity and standing.  Therefore, there is a consistent 
complaint of one or more of the cardinal symptoms of muscle 
wounds.  Additionally, the May 1997 VA examination report 
indicates that the scars were imperceptible.  Therefore, the 
scars may be considered to be minimal or small.  These 
findings are consistent with the criteria for moderate 
disability.  The medical evidence shows there was no muscle 
atrophy and the scar was level with the skin which indicates 
there was no loss of muscle.  Additionally, sensation was 
intact and motor function was normal thus indicating there 
was no definite weakness.  While the VA examination report 
indicates there were exit wounds, the service medical records 
do not show a through and through wound.  Under the criteria 
in effect at the time the veteran initiated his claim, these 
findings approximate moderate disability which is consistent 
with the 10 percent rating currently assigned.   38 C.F.R. 
§ 4.56, 4.73, Diagnostic Code 5311 (1996).

As noted above, there are complaints of pain.  Therefore, 
there is a consistent complaint of one or more of the 
cardinal symptoms of muscle wounds.  Additionally, as noted 
above, the scars were imperceptible and thus may be 
considered to be minimal or small.  These findings 
approximate the criteria for moderate disability.  

There was no muscle atrophy and the scar was level with the 
skin, thus indicating no loss of muscle.  Additionally, 
sensation was intact and motor function was normal thus 
indicating there was no definite weakness.  The evidence 
shows there are retained metal fragments.  The criteria for 
severe muscle disability provide that foreign bodies indicate 
explosive effect of the missile.  Additionally, foreign 
bodies are a sign of severe muscle disability.  However, the 
service medical records only show that the bullet struck the 
tibia and fragmented.  Additionally, as noted above, the 
present medical evidence shows there was a small or minimal 
scar, no evidence of muscle defect or atrophy, and no 
impaired function or strength.  The service medical records 
also show the bullet fractured the tibia.  However, a 
February 1965 X-ray report notes the right tibia fracture was 
linear and undisplaced.  Additionally, the report of the 
inservice hospitalization notes the fracture was mildly 
comminuted and undisplaced.  Therefore, the fracture was not 
a shattering bone fracture or an open comminuted fracture.  

The present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  As noted above, 
there was a small or minimal scar, no evidence of muscle 
defect or atrophy, and no impairment of function or strength.  
These current findings are most consistent with a present 
slight to moderate disability, and significantly outweigh the 
factors that are representative of severe disability.  
Therefore, the veteran's muscle disability more closely 
approximates the criteria for moderate muscle disability 
under the revised rating criteria.  Under the criteria of 
Diagnostic Code 5311, moderate disability is a 10 percent 
disability which is consistent with the disability rating 
currently assigned.  38 C.F.R. §§4.7, 4.56, 4.73, Diagnostic 
Code 5311 (1998).

The veteran's right tibia was fractured at the time he 
received a gunshot wound to the right leg.  Disability of the 
tibia is assessed under the criteria of Diagnostic Code 5262.  
There is no evidence of nonunion or loose motion of the tibia 
that requires a brace.  Therefore, an increased disability 
rating is not warranted on this basis under the criteria of 
Diagnostic Code 5262.  However, this Diagnostic Code also 
examines impairment of the knee and/or ankle resulting from 
disability of the tibia or fibula.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1998).

A July 1995 VA clinical record notes there were no objective 
abnormalities of the knees.  The report of the May 1997 VA 
examination shows that motion of the right knee was full with 
extension to 0 degrees and flexion to 140 degrees without 
pain.  A January 1998 VA consultation report notes there was 
normal range of motion of the right knee and the knee was 
stable.  There was positive patellar crepitance.  Since the 
motion of the right knee was full from 0 to 140 degrees 
without pain, the motion does not warrant a compensable 
disability rating under the criteria of Diagnostic Codes 5260 
and 5261 for limitation of motion of the knee.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5262 
(1998).

The report of the May 1997 VA examination shows that motion 
of the right ankle was full with 10 degrees dorsiflexion and 
45 degrees of plantar flexion without pain.  A January 1998 
VA consultation report notes there was normal range of motion 
of the right ankle with referred pain in the upper leg.  
Since the motion of the right ankle was full without pain in 
the ankle, the requirements for a compensable rating under 
the criteria of Diagnostic Code 5271 for limitation of motion 
of the right ankle are not met.  38 C.F.R. §§ 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5271 (1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for the residuals of a gunshot wound to the right leg.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5311 (1996); 38 C.F.R. §§ 4.7, 4.14, 
4.31, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Codes 5260, 
5261, 5262, 5271, 5311 (1998).

Service connection

The threshold question to be resolved is whether the 
veteran's claims are well-grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (now U.S. Court of Appeals 
for Veterans Claims) (Court) has held that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) does 
not arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Where a veteran served continuously for ninety (90) days or 
more, and arthritis become manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  

Service connection may be granted for a disability that is 
proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310(a) (1998).

Left knee

The service medical records do not show any complaints or 
findings related to the left knee.  At discharge from 
service, the lower extremities were assessed as clinically 
normal.  Therefore, there is no evidence of a left knee 
disorder during service.  38 C.F.R. § 3.303 (1998).  There is 
also no evidence of arthritis of the left knee within one 
year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(1998).  

An October 1995 private medical record shows the veteran 
injured his left knee when he jumped off a tractor trailer, 
and sustained a twisting and loading injury of the left leg.  
Therefore, the proximate cause of the intercurrent left knee 
injury was his jumping off the tractor trailer.  The veteran 
testified at his hearing that he favored the right leg and 
put more pressure on the left leg.  Additionally, the report 
of the May 1997 VA examination notes that the veteran claimed 
that his left knee problems were due to the service connected 
right knee leg disability since it caused him to place more 
weight on the left leg.  However, his assertion as to the 
cause of his left knee disorder is not probative since as a 
lay person, he is not considered competent to offer an 
opinion as to medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Additionally, the 
examination report indicates that there was no way to prove 
that favoring the right leg caused the left leg injury.  
Accordingly, there is no competent evidence which shows that 
the service connected right leg disability caused the left 
knee disorder.  38 C.F.R. § 3.310(a) (1998).

Lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence in the record of 
any left knee disorder during service or arthritis of the 
left knee within one year of discharge from service.  
Additionally, there is no competent evidence of a nexus 
between any left knee disorder and the service connected 
right leg disability.  Accordingly, the claim is not well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992), 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  


Lumbar spine

The service medical records do not show any complaints of 
findings related to the lumbar spine.  At discharge from 
service, the spine was assessed as clinically normal.  
Therefore, there is no evidence of a lumbar spine disorder 
during service.  38 C.F.R. § 3.303 (1998).  There is also no 
evidence of arthritis of the lumbar spine within one year of 
discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) (1998). 

The veteran claims that his lumbar spine problems have been 
caused by his service connected right leg disability.  A July 
1996 private medical record notes the veteran indicated that 
his right leg disability caused his back to hurt.  The report 
of the May 1997 VA examination notes that the veteran related 
his back pain to his right knee.  However, such entries in 
medical records do not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical 
evidence.'").  Additionally, neither the private medical 
record nor the VA examination report shows that the veteran's 
back problems are proximately due to his service connected 
right leg disability.  Therefore, there is no competent 
evidence which shows that any current lumbar spine disability 
has been proximately caused by the service connected right 
leg disability.  38 C.F.R. § 3.310(a) (1998).

The veteran claims, in essence, that his lumbar spine 
problems have been caused by the service connected right leg 
disability.  However, as noted above, there is no competent 
evidence in the record which supports his assertion.  The 
veteran's assertion as to the cause of his lumbar spine 
disorder is not probative since as a lay person, he is not 
considered competent to offer an opinion as to medical 
diagnosis or causation.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Furthermore, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence in the record of 
any lumbar spine disorder during service or arthritis of the 
lumbar spine within one year of discharge from service.  
Additionally, there is no competent evidence of a nexus 
between any lumbar spine disorder and the service connected 
right leg disability.  Accordingly, the claim is not well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992), 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

Not well grounded claims denied

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober 126 
F.3d 1464 (Fed.Cir. 1997).

Based on the foregoing, the veteran's claims for service 
connection for a left knee disability and a lumbar spine 
disability are denied as being not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


ORDER

1.  An increased disability rating for the residuals of a 
gunshot wound to the right leg is denied.
2.  Service connection for a left knee disability is denied.
3.  Service connection for a lumbar spine disability is 
denied.

		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

